DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a limiting unit configured to limit an amount of movement made by the rod and corresponding to a range where the detecting unit outputs the detection signal to a limited value that is shorter than a prescribed initial value. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-4 have been found allowable due to their dependencies upon claim 1.
The primary reason for allowance of claim 5 is the inclusion of a limiting unit configured to limit an amount of movement made by the rod and corresponding to a range where the detecting unit outputs the detection signal, to a limited value that is shorter than a prescribed initial value; and adjusting a position of a pressing unit provided on the door, the pressing unit being configured to press the rod. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/30/2022